DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “frustoconical shapes” of claims 5 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: 
Element 70 should be deleted from lines 31 and 33 of page 4 as the specification is only discussing movement of the moveable cage with respect to the fixed cage 6 of embodiment 1.  
“6” in lines 25, 28, and 29 of page 5 appears as if it should be "6, 60" since it appears applicant is discussing both embodiments 1 and 2
Appropriate correction is required.

Claim Objections
Claims 1-2, 4-11, and 13-21 are objected to because of the following informalities:
The phrase "according to" in line 6 of claim 1 should be "along" as the scope of "according to" is unclear.
The phrase "allowing selectively sealing or clearing the" in line 8 of claim 1 should be "allowing for selective sealing or clearing of the"
The phrase "leading to downstream" in line claims 4, 13, and 20 should instead read "downstream".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a biasing member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-2, 4-11, and 13-21, claim limitation “a biasing member adapted to close the plug” as recited in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there appears to be no structure disclosed for the biasing member as it is merely disclosed as element 5 by the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Further regarding claims 5 and 14, the claims are indefinite as it is unclear what is meant by the limitation "substantially complementary frustoconical shapes". Specifically, for the plug to work correctly the shapes have to be complementary to effectively close the apertures and prevent liquid to go there through. Therefore, if a complementary shape is required, it is unclear what "substantially complementary" includes but still enables the plug to work properly. In addition the presence of the "or" statement further confuses the matter as it is unclear how both cages could have complementary shapes if only one cage is required to have the shape. For examination purposes the claims are presumed to mean that at least one of the fixed and movable cages has a frustoconical shape, and that the cages are shaped in a complementary fashion such that one can be sealed against the other. .
Further regarding claims 6-7, claim 1 already sets forth "at least one aperture" being present. Neither claims 6 or 7 refer back to the previously claimed aperture but instead state that the fixed cage "is provided with at least one aperture".  Because the claim does not state that "the at least one aperture” is provided on the fixed cage an embodiment has necessarily been created wherein both the movable and fixed cages have at least one aperture allowing for selective sealing or clearing. This embodiment is not discussed in the specification and it is unclear whether such a configuration would be operable. Further, aperture 9 of Figure 4 found on the moveable cage cannot be considered the aperture of claim 1 because it is not capable of the function of sealing or clearing (see Figure 5). For examination purposes claims 6 and 7 are each presumed to mean that “the fixed cage is provided with the at least one aperture”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Auweder (US 2013/0240634).
	As to claim 1, Auweder teaches a thermostatic valve 1 for a fluid circuit of a motor vehicle (paragraph 1), the valve comprising a closed hollow body 2 with a first opening 20 and a second opening 22 leading into the body 2, a plug 30 separating the first opening 20 from the second opening 22, a thermostatic actuator 5 adapted to open the plug 30 and a biasing means 7/9 adapted to close the plug 30, wherein the plug 30 comprises a movable cage 31 adapted to slide relative to a fixed cage 4 according to an 
	Auweder does not explicitly teach that the movable cage 31 is made of a plastic material. However, Auweder does teach that it is known to form valve components using plastic materials (paragraphs 12, 34, and 52). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the valve of Auweder such that the movable cage 31 is formed of plastic because it would allow for a relatively inexpensive and durable valve construction.
	As to claim 4, Auweder teaches a conduit 21 configured to be connected to the fluid circuit leading to downstream of the actuator 5.
	As to claim 5, Auweder teaches the movable cage 31 having a frustoconical shape capable of sealing against fixed cage 4.
	As to claim 6, Auweder teaches the movable cage 31 engaged on an internal face of the fixed cage 4 wherein the fixed cage 4 is provided with the aperture 40.
	As to claim 7, Auweder does not explicitly teach the cage 31 engaged on an external face of cage 4 as claimed. However, absent any disclosure of criticality or unexpected result provided by the claimed feature, such is considered to be functionally equivalent as it arrives at the same operation as that of Auweder in a manner involving predictable results to one of ordinary skill in the art. Specifically, it is known in the art to 
	As to claim 8, Auweder teaches aperture 40 to allow a flow, and thus the aperture 40 is shaped according to a desired flow.
	As to claim 9, Auweder is silent regarding the specific shape of the aperture 40. However, it would have been an obvious design choice to modify the reference by having a rectangular, triangular, or stepped opening shape as claimed, since the applicant has not disclosed that having a certain solves any stated problem or provides any unexpected result, and it appears that the valve would perform equally well with any aperture shape configuration capable of providing a desired flow.
	As to claim 10, Auweder does not explicitly teach sealing means as claimed. However, Official Notice is taken that it is well known in the art to utilize sealing means between valve elements to prevent leaks. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Auweder to utilize sealing means as claimed in order to prevent the valve from allowing undesirable flow due to leakage.
As to claim 11, Auweder teaches a fluid inlet/outlet case 8a-b comprising the above described thermostatic valve.
	As to claim 21, Auweder teaches the aperture 40 in an annular side wall 41 of the fixed cage 4 (Figs. 1-6).

Claims 2 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auweder as applied in the claim rejections above, and further in view of Buisson (US 3,593,917).
	As to claim 2, Auweder teaches the movable cage 31 comprising a valve element portion 6 that is disposed, with respect to the fixed cage 4, on a pressure side such that pressure presses the movable cage 31 against the fixed cage 4 (Fig. 1), but does not explicitly teach that the portion 6 is more flexible than the fixed cage 4. However, Buisson teaches that it is known to utilize a flexible valve element in order to ensure sealing (col. 2, lines 55-65). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the movable cage to be more flexible at element 6 than the fixed cage 4 in order to ensure a fluid tight seal of the element 6 against a corresponding valve seat when the valve is closed.
	As to claims 12-20, Auweder, as modified, teaches the limitations of the claims as discussed in the rejections above.




Annotated Figures

    PNG
    media_image1.png
    554
    718
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see page 8, filed 6/14/2021, with respect to the objections to the specification and claims have been fully considered and are persuasive. The objections have thus been withdrawn. 
Applicant's arguments, see page 8, filed with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. The applicant argues that Auweder (US 2013/0240634) does not include a longitudinal cutout and an opposing solid surface such that no flow passes through the cutout as required by the amended claims. The examiner respectfully. As can be clearly seen in the annotated 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763